Citation Nr: 1758220	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  15-31 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES


1. Entitlement to an initial disability rating in excess of 10 percent for tinnitus. 

2. Entitlement to service connection for back condition. 
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 




INTRODUCTION

The Veteran served on active military duty from December 1958 to April 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newman, Georgia, which granted service connection for tinnitus and assigned 10 percent rating, as well as denied service connection for back condition. Jurisdiction of the claims was later transferred to Jackson, Mississippi. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement for service connection for back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran is assigned the maximum schedular rating for tinnitus.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for tinnitus. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA audiology examinations in August 2014; as discussed in greater details below, the Board finds this examination to be adequate upon which to adjudicate the merits of this appeal.

II. Increase Rating

The Veteran contends that a rating higher than 10 percent for his service-connected tinnitus is warranted. 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes (DCs) are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  

Tinnitus is evaluated under DC 6260, which provides that a maximum schedular rating of 10 percent is to be assigned for recurrent tinnitus. Note (2) following the Diagnostic Code states: "assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head." 38 C.F.R. § 4.87, DC 6260 (2017).

The evidence reflects that the Veteran experiences bilateral tinnitus.  See August 2014 VA examination.  He has been assigned an initial 10 percent rating throughout the pendency of the claim. Because 10 percent is the highest schedular rating allowed for tinnitus, there is no legal basis for the assignment of a higher schedular rating. VA's longstanding interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral, has been affirmed. Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (addressing previous versions of Diagnostic Code 6260). Consequently, this claim for a higher schedular rating for the tinnitus must be denied. 

The Board may also apply an extraschedular rating, where a case presents an exceptional or unusual disability picture that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2017).  However, the lay and medical evidence of record fail to show unique or unusual symptomatology regarding the Veteran's tinnitus that would render the schedular criteria inadequate.  Thus, the Board finds no exceptional or unusual disability picture in this case, and as such application of extraschedular is unnecessary.
   

ORDER

A rating higher than 10 percent for tinnitus is denied.


REMAND

The Board regrets further delay, but additional development is necessary to decide the claim for service connection for back condition. 

The Veteran contends that his back condition was due to a car accident that happened during his military service.  He underwent a VA examination in August 2014, where the examiner concluded that the Veteran's back condition was less likely than not related to his military service.  The Board finds the examiner's opinion incomplete to the extent the examiner states that the Veteran's condition is "multifactorial condition that is cumulative in nature" without commenting on whether the accident could have been one of the factors.   For this reason, the Board finds that a supplemental opinion is necessary before the Board can adjudicate this claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Update VA medical records

2. After completing directive #1, the claims file should be returned to the August 2014 VA examiner who provided the nexus opinion regarding the Veteran's back condition or if that examiner is not available, to a similarly qualified examiner for supplemental opinion that answers the following question :

Is the Veteran's back condition at least as likely as not (50 percent or greater probability) etiologically related to his military service?

The examiner should consider the Veteran's lay statements and comment on whether the automobile accident in service was a factor in causing his current condition.

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case. 

3.  After completion of the above, please readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


